Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a standing post, a lead screw, an upper movable beam, a lower fixed beam, a transmission structure, a pull-up platform and a pull- down platform;” recited at lines 2 - 4 of claim 1, the “upper and lower ends of the standing post are respectively connected with an upper movable beam and a lower movable beam that are disposed in a horizontal direction; the upper movable beam is connected with the lead screw through the transmission structure, and moves up and down as the lead screw rotates; the upper movable beam and the lower movable beam are respectively provided thereon with the pull-up platform and the pull-down platform that are disposed in the horizontal direction”, recited at lines 4 - 9 of claim 1, the “a rotating motor, a temperature control panel and a console” at line 14 of claim 1 and “the dynamic sealing device comprises a sealing gland and a sealing bushing” recited in line 2 of claim 4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  
In Claim 9, line 21, “a data cable” should read “the data cable” which is in agreement with “a data cable” recited at line 42 of claim 1.
In Claim 9, line 28, “the middle” should read “a middle”.
In Claim 9, line 30, “the same horizontal line” should read “a same horizontal line”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims, 1, 2, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the instant claim recites the limitation “an upper movable beam” at lines 3 and 5.  It is unclear if the limitation “an upper movable beam” of line 5 is referring to “an upper movable beam” recites at line 3 or if it is an additional structure?  It is
As to Claim 1, the instant claim recites the limitation “a lower fixed beam” at line 3 and “a lower movable beam” at bridging lines 5 - 6.  It is vague/unclear if the lower beam is “fixed” or “movable” and if the limitation at lines 5 - 6 is referring to the “lower fixed beam” of line 3.  In addition, it is vague/unclear as to how the “lower fixed beam” is arranged in the “tensile testing machine” as there is no nexus between the “lower fixed beam” and the remaining claim limitations.
As to Claim 1, the instant claim recites “the through hole” at line 24.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
As to Claim 1, the instant claim recites the limitation “a dynamic sealing device” at line 12 and further describes the arrangement at lines 23 - 24 by stating “two through holes are respectively provided at top and bottom ends of the furnace body of the high temperature furnace, and the dynamic sealing device is disposed in the through hole” and lines 32 - 34 further states “a bottom end of the pull-up pressure rod and a top end of the pull-down pressure rod are respectively connected with the top and bottom ends of the high-temperature furnace in a sealed manner through the dynamic sealing device”.  How can “a dynamic sealing device” (i.e. singular) be connected to both “top and bottom ends of the high-temperature furnace”? Should the limitation “a dynamic sealing device” read as “dynamic sealing devices” (i.e. plural as indicated at paragraph [0029] of the specification)?
As to Claim 1, the instant claim recites “the radiant heating source” at line 47.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
  As to Claim 2, the instant claim recites “the radiant heating source” at lines 1 - 2.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
As to Claim 9, the instant claim recites “the radiant heating source” at line 26.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
As to Claim 9, the instant claim recites “the applied force” at step “12)”.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
Due to claim dependency, all dependent claims are also rejected.

Conclusion
None of the prior art of record appears to read on the invention as claimed and the subject matter of the claims appears to be allowable if the rejections under 35 U.S.C. 112 can be overcome.  However, upon applicant’s amendment to overcome the rejections and objections raised by the Examiner above, a comparison of the prior art to the claims will again be made.
Regarding Claim 1, the prior art of record does not appear to teach or suggest using 
“a furnace body of the high-temperature furnace is flat along an imaging direction; a front sealing cover plate and a rear sealing cover plate that are parallel to each other and perpendicular to the imaging direction”, “a ray source window and a detection window facing each other are provided in respective centers of the front sealing cover plate and the rear sealing cover plate”, “a plurality of radiant heating sources that are symmetric with respect to the imaging direction are provided in the high-temperature furnace, and are connected to the temperature control panel located outside the high-temperature furnace”,  “the high- temperature furnace support is attached to the standing post of the tensile testing machine and between the pull-up platform and the pull-down platform”, “a bottom end of the pull-up pressure rod and a top end of the pull-down pressure rod are respectively connected with the top and bottom ends of the high- temperature furnace in a sealed manner through the dynamic sealing device and extended into the high-temperature furnace to form a sealed environment in the high-temperature furnace; the upper fixture and the lower fixture are respectively provided at the bottom end of the pull-up pressure rod and the top end of the pull-down pressure rod in the high-temperature furnace”, “a size of a heating area is adjusted by controlling a distance between the radiant heating source and the specimen”, and “the rotating motor drives the pull-up platform, the pull-down platform, the pull-up pressure rod, the pull-down pressure rod and the specimen to rotate synchronously; the dynamic sealing device allows the pull-up pressure rod and the pull-down pressure rod to rotate circumferentially and move axially, while the high-temperature furnace is fixed without rotating and moving”, in combination with the remaining limitations.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which includes the following relevant prior arts:
Guo L et al. (CN 107703003 A) teaches ultra-high temperature in-situ tension compression fatigue test platform however does not explicitly teach the limitations indicated above.
Chen W. et al. (CN 107677545 A1) teaches a manual loading device for industrial CT in-situ tension or compression test however does not explicitly teach the limitations indicated above.
Liu X et al. (CN 107389468 A) teaches material testing method of building structures.
Zhao et al. (U.S. 2018/0180621 A1) teaches a material in-situ test device and method under multi-load and multi-physical field coupled service conditions. The device is composed of a precise six-degree-of-freedom composite load applying module, a precise torsion module, a precise indentation module, a clamp module and a control module.
Jiang Z et al. (CN 106124336 A) teaches a high temperature furnace stretching mechanism provided with a machine lower beam (11), a movable cross beam (9), a high temperature furnace (10) and an observation window.
Fang et al. (CN 110715862 A) teaches pull and torsion recombination under working condition of force heat coupling material mechanics performance testing apparatus.
Jiao D (CN 111060406 A) teaches a high precision creep fatigue crack growth tester.
Chen Z et al. (CN 111122344 A) teaches a method for realizing synchronous radiation light source in situ stretching of CT imaging test structure of ultra-high temperature heating, comprising an electron gun, a vacuum chamber and a vacuum machine set connected with the vacuum chamber.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 5712722457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2855